ORDER
The records of the office of the Clerk of the Supreme Court show that on December 15, 1955, E. Pickens Rish was admitted and enrolled as a member of the Bar of this State.
*266In a letter addressed to the Supreme Court of South Carolina, dated October 27, 2000, E. Pickens Rish submitted his resignation from the South Carolina Bar, effective October 29, 2000, as directed by this Court in In the Matter of Rish, 338 S.C. 462, 527 S.E.2d 360 (2000).
IT IS THEREFORE ORDERED that E. Pickens Rish shall, within fifteen days of the issuance of this order, deliver to the Clerk of the Supreme Court his certificate to practice law in this State. In addition, his name shall be removed from the roll of attorneys.
IT IS SO ORDERED.
/s/ Jean H. Toal, C.J.,
/s/ James E. Moore, J.,
/s/ John H. Waller, Jr., J.,
/s/ E.C. Burnett, III, J.,
/s/ Costa M. Pleicones, J.